Name: Commission Regulation (EEC) No 3493/85 of 11 December 1985 amending Regulation (EEC) No 2964/85 increasing to 800 000 tonnes the quality of feed wheat held by the United Kingdom intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 12. 85 Official Journal of the European Communities No L 334/ 13 COMMISSION REGULATION (EEC) No 3493/85 of 11 December 1985 amending Regulation (EEC) No 2964/85 increasing to 800 000 tonnes the quality of feed wheat held by the United Kingdom intervention agency for which a standing invitation to tender for export has been opened HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular Article 7 (5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the interven ­ tion agencies (3), as last amended by Regulation (EEC) No 3447/85 (4), Whereas Commission Regulation (EEC) No 2964/85 (*) opened a standing invitation to tender for the export of 500 000 tonnes of feed wheat held by the United Kingdom intervention agency ; whereas, in a communica ­ tion of 6 December 1985, the United Kingdom informed the Commission of the intention of its intervention agency to increase by 300 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of feed wheat held by the United Kingdom intervention agency for which a standing invitation to tender for export has been opened should be increased to 800 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 2964/85 must therefore be amended ; Whereas the last partial invitation to tender under Regu ­ lation (EEC) No 2964/85 should be postponed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 1 Article 2 of Regulation (EEC) No 2964/85 is replaced by the following : ' Article2 1 . The invitation to tender shall cover a maximum of 800 000 tonnes of feed wheat to be exported to all third countries . 2 . The regions in which the 800 000 tonnes of feed wheat are stored are listed in Annex I hereto.'. Article 2 Annex I to Regulation (EEC) No 2964/85 is replaced by the Annex hereto. Article 3 Article 4 (2) of Regulation (EEC) No 2964/85 is replaced by the following : '2 . The last partial invitation to tender shall expire on 26 March 1986.'. Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 December 1985. For the Commission Frans ANDRIESSEN Vice-President o OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 107, 19 . 4 . 1984, p. 1 . 0 OJ No L 202, 9 . 7. 1982, p. 23 . (4) OJ No L 328 , 7 . 12 . 1985, p. 17 . O OJ No L 285, 25 . 10 . 1985, p . 30 . No L 334/ 14 Official Journal of the European Communities 12. 12. 85 ANNEX 'ANNEX I (tonnes) Place of storage Quantity Dumfries/Galloway 15 496 North Yorkshire 95812 South Yorkshire 4 164 Humberside 74 139 Lincolnshire 40 887 Leicestershire 10 942 Oxfordshire 20 318 Essex 12 191 Norfolk 38 010 Cambridgeshire 32 653 "Wiltshire 83 688 Dorset 37 902 West Midlands (Metropolitan) 133 953 Greater London 44 450 . Suffolk 149 063 Staffordshire 6 332'